In a proceeding pursuant to article 78 of the Civil Practice Act to review a determination of the Zoning Board of Appeals of the Incorporated Village of Hempstead and to direct the issuance of a permit, the appeal is from an order annulling the determination and directing the issuance of the permit. The determination sought to be reviewed denied an application for a variance to erect a gasoline filling station. Order modified by striking therefrom the second ordering paragraph. As so *767modified order unanimously affirmed, without costs, and matter remitted to the zoning board of appeals for further factual evidence and findings based thereon which are susceptible of review as to the sufficiency of the supporting evidence. {People ex rel. Fordham M. S. Church V. Walsh, 244 N. Y. 280, 287; Matter of Elite Dairy Prods, v. Ten Eyck, 271 N. Y. 488, 498.) Present —Wenzel, Acting P. J., Beldock, Murphy, Ughetta and Hallinan, JJ.